        Case 1:16-cv-00601-ER-KHP Document 204 Filed 11/26/18 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                        11-26-18

EMANUEL GARCIA, on behalf of himself, FLSA
Collective Plaintiffs and the Class,                                 ORDER

                                                Plaintiffs,          1:16-cv-00601 (ER) (KHP)

                             -against-

CHIPOTLE MEXICAN GRILL, INC.,

                                                Defendant.

-----------------------------------------------------------------X
KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

         Usually, disputes do not arise about conducting depositions by phone or video, as they

are convenient and inexpensive. Plaintiffs’ initial failure to comply with Federal Rules of Civil

Procedure 28 and 30 in the conduct of depositions of non-party declarants led to a dispute.

The deponents—current and former employees of Defendant who provided declarations

stating that they were properly paid—are located in New York City and elsewhere within the

United States. Plaintiffs’ counsel initially noticed the depositions to be in-person, but, because

the depositions were expected to last less than one hour, and because some witnesses wished

to call on a break from work, Plaintiffs’ counsel converted some of the depositions to

telephonic depositions. When doing this, Plaintiffs’ counsel failed to provide notice to

Defendant’s counsel that certain depositions would be telephonic, failed to identify the location

of certain deponents, failed to arrange for a court reporter to be present with the deponent,

and failed to provide the deponent with an exhibit prior to questioning the deponent about the

exhibit. Moreover, lead counsel for Plaintiffs was not present in his office for the depositions


                                                              1
       Case 1:16-cv-00601-ER-KHP Document 204 Filed 11/26/18 Page 2 of 5



and questioned the deponents over the phone from an undisclosed location (though not the

same location as the witnesses). Not surprisingly, Defendant objected to the conduct of

depositions in this manner.

        Plaintiffs now seek the Court’s permission (1) to conduct telephonic depositions of the

remaining non-party declarants who are not within “commuting distance” from New York City,

and (2) for a court reporter to remotely administer the oath to any witness who is not within

“commuting distance” from New York City. (Doc. No. 202.) Defendant agrees to telephonic

depositions of witnesses “who are located out of state and beyond commuting distance to New

York City” so long as the depositions are conducted within the manner prescribed by Federal

Rule of Civil Procedure Rule 28(a)(1) (“Rule 28”), that is, before a court reporter who can

administer an oath in-person to the deponent. (Doc. No. 203.) Defendant also requests that

the Court order Plaintiff to deliver to the deponent a copy of his or her declaration, pre-marked

as an exhibit, in advance of the deposition.

        Federal Rule of Civil Procedure 30(b)(4) provides that “[t]he parties may stipulate—or

the court may on motion order—that a deposition be taken by telephone or other remote

means.” Fed. R. Civ. P. 30(b)(4). The rule further provides that the deposition “takes place

where the deponent answers the questions.” Id. “Unless the parties stipulate otherwise, a

deposition must be conducted before an officer appointed or designated under Rule 28.” Fed.

R. Civ. P. 30(b)(5)(A). When the deposition occurs within the United States, as all the

depositions in this case will, the deposition must be taken before an officer authorized to

administer oaths either by federal or applicable state law or, alternatively, by the court. Fed. R.

Civ. P. 28(a).


                                                 2
      Case 1:16-cv-00601-ER-KHP Document 204 Filed 11/26/18 Page 3 of 5



       Provided the objecting party will not be prejudiced and the method of conducting the

deposition ensures accuracy and trustworthiness, a court should grant a request for a

telephonic deposition. See, e.g., Usov v. Lazar, No. 13-cv-818 (RWS), 2015 WL 5052497, at *2

(S.D.N.Y. Aug. 25, 2015) (collecting cases); Fireman’s Fund Ins. Co. v. Zoufaly, No. 93-cv-1890

(SWK), 1994 WL 583173, at *1 (S.D.N.Y. Oct. 21, 1994). Where, as here, counsel for the parties

will not be present in the same location as a non-party deponent, the presence of a court

reporter or other person authorized to administer an oath to a deponent at the deponent’s

location provides all parties with assurance of the identity of the deponent and the absence of

others in the location of the deponent who might influence the deponent’s testimony. The

presence of an authorized officer also ensures that a deponent is not covertly reviewing

documents or digital information while giving testimony.

       Plaintiffs, however, ask that their non-party witnesses be permitted to call into their

counsel’s office, from a place where the parties’ counsel cannot as a practical matter be

present, and be administered an oath over the phone by a court reporter. They point to

Hudson v. Spellman High Voltage, 178 F.R.D. 29 (E.D.N.Y. 1998), in support of their request.

Hudson involved a pro se plaintiff who did not have the funds necessary to conduct depositions

of out-of-state non-party witnesses in a manner prescribed by the Federal Rules of Civil

Procedure. The court found that the plaintiff established “good cause” for allowing a notary

public to administer the oath telephonically and out of the presence of the witnesses but in the

presence of the plaintiff and defendant’s counsel. Id. at 32. Here, Plaintiffs are represented by

experienced wage and hour counsel who has secured conditional certification of a class and is

seeking significant damages from Defendant. Plaintiffs have not identified any specific witness


                                                 3
      Case 1:16-cv-00601-ER-KHP Document 204 Filed 11/26/18 Page 4 of 5



outside of commuting distance to New York City. They have not set forth the costs of finding

and arranging for a court reporter or notary in the location of any specific witness as compared

to the costs of a New York City court reporter located in Plaintiffs’ counsel’s office. They have

not stated why they cannot identify an appropriate office location for the remote witness

where Defendant’s counsel could travel to question the witness in-person if so desired.

Plaintiffs’ counsel merely asserts it would be “unduly burdensome and costly for Plaintiff[s] as

well as the witnesses to locate and schedule a court reporter at every location where the

witnesses are located.” (Doc. No. 202.) This conclusory statement falls far short of

demonstrating good cause for the request for this Court to permit a variance from Rule 28’s

requirements.

       Accordingly, the Court GRANTS Plaintiffs’ request for telephonic depositions of the

remaining third-party declarants who are not within commuting distance of New York City. If

possible, the depositions shall be conducted by Skype, Facetime, or other videographic means.

The Court DENIES without prejudice Plaintiffs’ request that the Court permit a court reporter,

located in Plaintiffs’ office, to remotely administer the oath to any witness who is not within

commuting distance of New York City. If there is a specific witness for whom this

accommodation is needed, Plaintiffs shall meet and confer with Defendant about the needed

accommodation. If the parties agree, no further application to this Court shall be required and

the oath may be administered remotely. If the parties are unable to agree, Plaintiffs shall file a

letter with the Court requesting the variance from Rule 28’s requirements and demonstrating

good cause therefore, as described by the Court in Hudson.




                                                 4
      Case 1:16-cv-00601-ER-KHP Document 204 Filed 11/26/18 Page 5 of 5



       The Court GRANTS Defendant’s request that Plaintiffs be required to deliver a copy of

the witness’s declaration, pre-marked as an exhibit, to the witness who is to be deposed

telephonically for use during his or her deposition. Any other exhibits that either side wishes to

question the witness about also shall be delivered to the witness in advance of the deposition

with a copy of the communication and exhibit simultaneously delivered to opposing counsel.

               SO ORDERED.


Dated: November 26, 2018
       New York, New York

                                                     ______________________________
                                                     KATHARINE H. PARKER
                                                     United States Magistrate Judge




                                                5
